Exhibit 10.44
 
[logo.jpg]





June 1, 2012


Norman Blashka
55 Colgate Lane
Woodbury NY 11797




Dear Norman:


This letter confirms that you and Salon Media Group, Inc. (the "Company") have
mutually agreed to terminate your employment.  This letter sets forth the terms
of the Separation Agreement (the “Agreement”) between you and the Company.


1. Separation. Your last day of work with the Company and your employment
termination date will be May 31, 2012 (the "Separation Date").


2. Accrued Salary and PTO. On the Separation Date, you will be paid all accrued
salary, and all accrued and unused PTO earned through the Separation Date,
subject to all required payroll deductions and withholdings. As soon as
practicable, the Company will pay you an additional $2,436.54 in accrued and
unpaid vacation, less standard payroll taxes.  You are entitled to these
payments regardless of whether or not you sign this Agreement.


3. Separation Pay. If you sign this Agreement, return it by the deadline
specified below, and comply with its terms, the Company will pay you, as
separation pay, the equivalent of six (6) months of your current base salary,
less standard payroll deductions and withholdings. Such amount will be payable
in accordance with the Company’s regular payroll cycle and in equal installments
over a six month period commencing on the first payroll date following the
Separation Date.  With the exception of your final paycheck (including accrued,
unused PTO), plus an additional $2436.54 in accrued unpaid vacation as
referenced in section 2, which shall be paid on the Separation Date, you affirm
and agree that you have been paid for all, will not make a claim for, and will
not receive any further, salary, commissions, bonuses or other wages, including
any accrued, unused PTO, that you earned during your employment with the
Company.


4.  Accelerated Stock Option Vesting. All unvested shares of common stock
subject to options shall become immediately vested in full and exercisable, and
all options shall remain exercisable in accordance with their terms.  See
attached Exhibit B for terms of outstanding stock options.
 
 
1

--------------------------------------------------------------------------------

 


5. Health Insurance. Your group health insurance will cease on the last day of
the month in which your employment ends. At that time, you will be eligible to
continue your group health insurance benefits at your own expense, subject to
the terms and conditions of the benefit plan, federal COBRA law, and, as
applicable, state insurance laws.  You will receive additional information
regarding your right to elect continued coverage under COBRA in a separate
communication. As part of this Agreement, if you timely elect to continue group
health benefits under COBRA, the Company will reimburse you for any COBRA
premiums you pay for COBRA coverage for the period from the Separation Date
until the earlier of (A) the date on which you first become covered under
another employer's group health plan, or (B) the date that is six (6) months
after the Separation Date.  Any additional COBRA coverage will be at your own
expense.


6. Transition Cooperation.  As a professional courtesy, during the one month
period following the Separation Date, you agree to make yourself available, as
needed, without any additional compensation, to answer business-related
questions by telephone or in person as deemed necessary by Company.  Company’s
request for your assistance during this time shall take into consideration your
personal and business commitments and the amount of notice provided. The Company
will reimburse you for pre-approved, reasonable out-of-pocket travel (including
travel and accommodations), and other incidental expenses, that you incur as a
result of this assistance pursuant to this paragraph. In addition, in the event
that such transitional assistance exceeds eight (8) hours of your time, the
Company will compensate you for time spent, including travel time, at the hourly
rate of $150.00 per hour.  You shall notify us when your services have reached
eight (8) hours and will not provide more than eight (8) hours of services
without our specific written consent.
 
7. Tax Matters. Salon Media Group, Inc. will withhold required federal, state
and local taxes from any and all payments contemplated by this Agreement. Salon
Media Group, Inc.’s obligation and right to withhold, you will be responsible
for any and all taxes, interest, and penalties that may be imposed with respect
to the payments contemplated by this Agreement (including, but not limited to,
those imposed under Internal Revenue Code Section 409A).


8. Flexible Spending Plan. If you enrolled in a Flexible Spending Plan and
established a Healthcare Reimbursement Account and/or Dependent Care
Reimbursement Account, you have 90 days following your Separation Date to submit
any covered expenses for reimbursement.  Please note that you may only submit
expenses that you incur prior to the Separation Date.


8. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
benefits or separation pay after the Separation Date. Thus, for any employee
benefits sponsored by Salon Media Group, Inc. not specifically referenced in
this Agreement, you will be treated as a terminated employee effective on your
Separation Date. This includes but is not limited to a 401(k) plan, life
insurance, accidental death and dismemberment insurance, and short and long-term
disability insurance.
 
 
2

--------------------------------------------------------------------------------

 


9. Expense Reimbursement. You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.


10. Return of Company Property;Confidentiality. By the Separation Date, you
agree to return to the Company all hard copy and electronic documents (and all
copies thereof) and other Company property that you have had in your possession
at any time, including, but not limited to, files, notes, drawings, records,
business plans and forecasts, financial information, specifications,
computer-recorded information (including email), tangible property (laptop
computer, cell phone, PDA, etc.), credit cards, entry cards, identification
badges and keys; and, any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). If you discover after the Separation Date that you have retained any
Company proprietary or confidential information, you agree, immediately upon
discovery to contact the Company and make arrangements for returning the
information. The severance pay and other consideration under this Agreement will
not be paid until all Company property has been returned to the Company.
Notwithstanding the above, you will be allowed to keep your old Dell laptop
computer, which is fully depreciated.  You also agree to comply with your
obligations under the non-disclosure agreement you executed during your
employment, to the extent that any terms remain in effect after your Separation
Date.


11. Confidentiality. The existence of this Agreement and its provisions will be
held in strictest confidence by you and will not be publicized or disclosed in
any manner whatsoever; provided, however, that you may disclose this greement
confidence: (a) to your immediate family; (b) to your attorney, accountant,
auditor, tax preparer, and financial advisor; and (c) provided such disclosure
may be necessary to enforce its terms or as otherwise required by law. You agree
not to disclose the terms of this Agreement to any current or former Company
employee.


12. Nondisparagement. You agree not to disparage the Company, and its officers,
directors, employees or agents, in any manner likely to be harmful to them or
their business, business reputation or personal reputation; provided, however,
that statements which are made in good faith in response to any question,
inquiry or request for information required by legal process shall not violate
this paragraph. Likewise, the Company, its officers, directors and employees and
affiliates with the actual ability to speak on the matter, agrees that it will
not make any voluntary statements, written or oral, or cause or encourage others
to make any such statements that defame, disparage or in any way criticize your
personal and or business reputations, practices or conduct.
 
 
3

--------------------------------------------------------------------------------

 


13. Release of All Claims. Except with respect to the obligations herein or as
otherwise provided in this Agreement, in exchange for the benefits described
above, you hereby release, acquit and forever discharge the Company, TriNet HR
Corporation and their affiliates, officers, agents, administrators, servants,
employees, attorneys, successors, parent, subsidiaries, assigns and affiliates
(the “Released Party” or “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys' fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts,
omissions, or conduct at any time prior to and including the date you sign this
Agreement. This general release includes, but is not limited to: (i) claims and
demands arising out of or in any way connected with your employment with the
Company, or the termination of that employment; (ii) claims or demands related
to your compensation or benefits with the Company, including but not limited to,
wages, salary, bonuses, commissions, vacation pay, fringe benefits, expense
reimbursements, incentive pay, severance pay, or any other form of compensation;
(iii) claims pursuant to any federal, state or local law, statute, or cause of
action including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees or other claim arising under the federal Civil
Rights Act of 1964, as amended; the federal Americans with Disabilities Act of
1990, as amended; the federal Age Discrimination in Employment Act of 1967, as
amended (the "ADEA"); the federal Family Medical Leave Act, as amended; the
federal Worker Adjustment and Retraining Notification Act, as amended; the
Employee Retirement Income Security Act of 1974, as amended; and the California
Fair Employment and Housing Act and California Government Code §§ 12900,
amended; New York Human Rights Law (N.Y. Exec., §290 et seq. New York Equal Pay
Law (N.Y. Lab., §194); New York WARN Act (N.Y. Lab., §860, et seq. (iv) all tort
claims, including without limitation, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing, including claims arising out of an Employment
Agreement, sales commission plan or incentive compensation plan applicable to
your employment with the Company. To the extent permitted by law, you also
promise never directly or indirectly to bring or participate in an action
against any Released Party under California Business & Professions Code Section
17200 or any unfair competition law of any jurisdiction. Excluded from this
Agreement are any claims which by law cannot be waived in a private agreement
between an employer and employee. Moreover, this Release does not prohibit you
from filing a charge with the Equal Employment Opportunity Commission (the
"EEOC") or equivalent state agency in your state or participating in an EEOC or
state agency investigation. You do agree to waive your right to monetary or
other recovery should any claim be pursued with the EEOC, state agency, or any
other federal, state or local administrative agency your behalf arising out of
or related to your employment with and/or separation from the Company.


14. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, as amended. You also
acknowledge that the consideration given for the waiver and release herein is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your waiver and release do not apply to any rights or claims that may
arise after the execution date of this Agreement; (b) you have been advised
hereby that you have the right to consult with an attorney prior to executing
this Agreement; (c) you have up to twenty-one (21) days from the date of this
Agreement to execute this Agreement (although you may choose to voluntarily
execute this Agreement earlier); (d) you have seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement is executed by
you, provided that the Company has also executed this Agreement by that date
("Effective Date").  Any revocation must be in writing and received by David
Fernandez on the seventh day in order to be effective.
 
 
4

--------------------------------------------------------------------------------

 


15. No Actions or Claims. You represent that you have not filed any charges,
complaints, grievances, arbitrations, lawsuits, or claims against the Company,
with any local, state or federal agency, union or court from the beginning of
time to the date of execution of this Agreement and that you will not do so at
any time hereafter, based upon events occurring prior to the date of execution
of this Agreement. In the event any agency, union, or court ever assumes
jurisdiction of any lawsuit, claim, charge, grievance, arbitration, or
complaint, or purports to bring any legal proceeding on your behalf, you will
ask any such agency, union, or court to withdraw from and/or dismiss any such
action, grievance, or arbitration, with prejudice.


16. Waiver. In granting the release herein, you understand that this Agreement
includes a release of all claims known or unknown. In giving this release, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code which reads
as follows: "A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him must have materially affected his or her
settlement with the debtor." You hereby expressly waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to the release of any unknown or unsuspected claims
you may have against the Company.


17. Acknowledgements and Representations. You acknowledge and represent that
you have not suffered any discrimination or harassment by any of the Released
Parties on account of your race, gender, national origin, religion, marital or
registered domestic partner status, sexual orientation, age, disability, medical
condition or any other characteristic protected by law. You acknowledge and
represent that you have not been denied any leave, benefits or rights to which
you may have been entitled under the FMLA or any other federal or state law, and
that you have not suffered any job-related wrongs or injuries for which you
might still be entitled to compensation or relief. You further acknowledge and
represent that, except as expressly provided in this Agreement, you have been
paid all wages, bonuses, compensation, benefits and other amounts that any of
the Released Parties have ever owed to you, and you understand that you will not
receive any additional compensation, severance, or benefits after the Separation
Date, with the exception of any vested right you may have under the terms of a
written ERISA-qualified benefit plan or pursuant to Paragraph 6 above.
 
 
5

--------------------------------------------------------------------------------

 


18. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter and supersedes in the entirety any provisions of your
employment agreement regarding benefits to which you may be entitled upon
termination of your employment. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the States of California
and New York.


19. Binding on Successors.  You and the Company agree that this Agreement shall
be binding on, and inure to the benefit of, his or its successors, heirs and /or
assigns.


If this Agreement is acceptable to you, please sign below no sooner than the
Separation Date and no later than July 8, 2012, then return the original to me.


I wish you good luck in your future endeavors.


Sincerely,


Salon Media, Inc.




By:  /s/ David Fernandez                                     
David Fernandez
Controller




Agreed:




 /s/ Norman Blashka                                             
          Norman Blashka




Date: June 4, 2012                                                 


Exhibit A - Disclosure Under Title 29 U.S. Code Section 626(f)(I)(H)
Exhibit B – Stock Options Salon Media Group, Inc.- Employee Summary Report
5/30/2012
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DISCLOSURE UNDER TITLE 29 U.S. CODE SECTION 626(f)(I)(H)


Confidentiality Provision:
The information contained in this document is private and confidential. You may
not disclose this information to anyone except your professional advisors.



1.
The following departments have been selected for the employment termination
program
a.  Well
b.  General and Admin
c.  Marketing
d.  Studio



2.
In the departments listed above, job positions will be eliminated based on the
following factors: unprofitability of the business unit.



3.
All eligible employees will have up to forty-five (45) days to review the terms
and conditions and sign the Separation Agreement.

 
 
Employees Selected For The Employment Termination Program
Job Title
Age
Director of Communities
59
Systems Programmer
55
Senior Customer Service Rep
69
Exec. VP and Chief Financial Officer
58
VP of Business Development
53
Exec Producer, Salon Studio
38
Chief Ops Officer Salon Studio
62
   



 
7

--------------------------------------------------------------------------------

 


Employees Not Selected For The Employment Termination Program
Job Title
Age
Senior Accountant
41
Controller
45
Administrative Assistant
23
Chief Executive Officer
60
American Spring Coordinator
23
Communications Director
32

 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit B – Stock Options Salon Media Group, Inc.- Employee Summary Report
5/30/2012




Grant Number
Grant Date
Expiry Date
Exer Price
Issued
Forfeited
Outstanding
Vested
P2004 20080107RP
01/07/2008
01/07/2018
1.60$
292,625
292,625
-
-
P2004 20080107ZZ
12/04/2008
01/07/2018
0.35$
292,625
-
292,625
292,625
2004 20080107NB
01/07/2008
01/07/2018
0.35$
73,156
-
73,156
73,156
P2004 20081204
12/04/2008
12/04/2018
0.35$
16,667
-
16,667
16,667
P2004 20090924
09/24/2009
09/24/2019
0.12$
80,000
-
80,000
80,000
P2004 20090924BO
09/24/2009
09/24/2019
0.12$
183,984
-
183,984
183,984


 
9